       Case 3:19-cv-06189-WHO Document 24 Filed 11/18/19 Page 1 of 2



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   KRISTI GUDOSKI COOK
     LISA C. EHRLICH
 5   XIYUN YANG
     LEE I. SHERMAN (SBN 272271)
 6   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 7    Los Angeles, CA 90013
      Telephone: (213) 269-6404
 8    Fax: (213) 879-7605
      E-mail: Lee.Sherman@doj.ca.gov
 9   Attorneys for Plaintiff State of California

10                              IN THE UNITED STATES DISTRICT COURT

11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13

14
     STATE OF CALIFORNIA,                                   Case No. 19-cv-6189-WHO
15
                                                Plaintiff, ORDER ON JOINT ADMINISTRATIVE
16                                                         MOTION FOR RELIEF FROM
                     v.                                    AUTOMATIC REFERRAL TO THE ADR
17                                                         MULTI-OPTION PROGRAM

18   WILLIAM P. BARR, in his official capacity              Judge:        Honorable William H. Orrick
     as Attorney General of the United States, et           Trial Date: None Set
19   al.,                                                   Action Filed: September 30, 2019

20                                          Defendants.
21

22

23

24

25

26
27

28

      Order on Joint Admin. Motion for Relief from Automatic Referral to the ADR Multi-Option Program (19-cv-6189-
                                                        WHO)
       Case 3:19-cv-06189-WHO Document 24 Filed 11/18/19 Page 2 of 2



 1         The parties have filed a Joint Administrative Motion for Relief from Automatic Referral to

 2   the ADR Multi-Option Program. Having considered the parties’ motion, and good cause having

 3   been show,

 4         IT IS HEREBY ORDERED that the parties’ Joint Administrative Motion for Relief from

 5   Automatic Referral to the ADR Multi-Option Program is GRANTED.

 6         AND IT IS FURTHER ORDERED that the parties be, and they hereby are, excused from

 7   mandatory participation in the Court’s Alternative Dispute Resolution Multi-Option Program.

 8

 9   IT IS SO ORDERED.

10

11
     Dated: November 18, 2019
12

13

14                                                               Judge William H. Orrick
                                                                 United States District Court Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28                                                         1
      Order on Joint Admin. Motion for Relief from Automatic Referral to the ADR Multi-Option Program (19-cv-6189-
                                                        WHO)
